    Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                                 Document Page 1 of 7
The document below is hereby signed.

Signed: October 20, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ERIN MICHELLE ROSEBAR,               )     Case No. 20-00006
                                          )     (Chapter 13)
                     Debtor.              )
     ____________________________         )
                                          )
     DAVID BROOKS,                        )
                                          )
                        Plaintiff,        )
                                          )
                  v.                      )     Adversary Proceeding No.
                                          )     20-10011
     ERIN MICHELLE ROSEBAR, et            )
     al.,                                 )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                        Defendants.       )

                            MEMORANDUM DECISION RE
                   PLAINTIFF’S REQUEST FOR DEFAULT JUDGMENT

          This adversary proceeding began as a civil action against

     Michael Rosebar, Erin Michelle Rosebar, and Ebonee Price in the

     Superior Court of the District of Columbia.           The claims against

     Ebonee Price were dismissed by stipulation filed in the Superior

     Court on August 16, 2015.       On May 19, 2016, the Superior Court

     entered a default against Erin Michelle Rosebar.            The Superior
Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                             Document Page 2 of 7


Court dismissed the claims against the Rosebars in September

2016, but the District of Columbia Court of Appeals set aside

that dismissal on June 27, 2019.           On January 6, 2020, Erin

Michelle Rosebar commenced her bankruptcy case in this court,

Case No. 20-00006.     David Brooks removed his claims against Erin

Michelle Rosebar in the Superior Court civil action to this court

on March 26, 2020.     Brooks did not remove the claims against the

other defendants.

      At a hearing of May 28, 2020, the court addressed the issue

of Erin Michelle Rosebar being in default, and outlined a

procedure for Brooks to obtain entry of a default judgment

against Erin Michelle Rosebar for his monetary damages, and for

addressing Brooks’s request for injunctive relief (with the court

expressing doubts regarding having subject matter jurisdiction

regarding the requested injunctive relief).            As a result of that

hearing, this court has issued an order on June 5, 2020,

consistent with the deadlines announced at the hearing of May 28,

2020, directing:

      that by June 11, 2020, David Brooks shall file (a) a
      statement of damages and (b) a request for injunction,
      which shall be supported by affidavits; that by June 25,
      2020, Erin Rosebar may file any opposition to Brooks’s
      filings, supporting any facts therein with affidavits;
      and that by July 2, 2020, Brooks may file any reply.

The order set a further hearing for July 9, 2020, at 10:30 a.m.

to address the forthcoming filings.

      On June 5, 2020, Brooks filed his Statement of Damages and

                                       2
Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                             Document Page 3 of 7


Request for Injunction by Reason of Default.            On June 25, 2020,

Ms. Rosebar filed two documents (whose contents were largely

identical) that I will treat as filed in opposition to the

request for a default judgment.

      The parties appeared at a hearing on July 9, 2020, at

10:30 a.m.   A hearing was also held that morning in Ms. Rosebar’s

bankruptcy case, Case No. 20-00006.          The court further considered

its order signed one day earlier dismissing the main case with

prejudice for 180 days, and decided not to impose coercive

sanctions there, as Ms. Rosebar’s motion to dismiss the main case

purged her of contempt for failure to produce documents pursuant

to her examination under Fed. R. Bankr. P. 2004(c).              However, the

dismissal of the main bankruptcy case did not terminate the

adversary proceeding.        Porges v. Gruntal Co. (In re Porges),

44 F.3d 159, 162 (2d Cir. 1995) (“[N]othing in the Bankruptcy

Code requires a bankruptcy court to dismiss related proceedings

automatically following the termination of the underlying

case.”).

      As to the adversary proceeding, the court decided at the

hearing of July 9, 2020, to remand the claim for injunctive

relief to the Superior Court because subject matter jurisdiction

over that claim was doubtful.         An order remanding the claim for

injunctive relief to the Superior Court follows, with the order

noting that the claims against Michael Rosebar remain pending in


                                       3
Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                             Document Page 4 of 7


the Superior Court.

      The court decided to retain jurisdiction over the claim for

damages.   This court had already expended substantial time

establishing a procedure at the scheduling conference of May 28,

2020, to fix the amount of damages; David Brooks prepared and

filed the declaration setting forth his damages; and the court

has spent considerable time reviewing that declaration as well as

Ms. Rosebar's response (which failed in any way to challenge

David Brooks’s Declaration).         Although the claim for damages

could be remanded to the Superior Court, Brooks has already

suffered long delay, and a remand would result in further delay.

      As to the request for damages, the court concluded that

Brooks’s filing, supported by his Declaration under penalty of

perjury, established an entitlement to damages, and that the

filings of June 25, 2020, by Rosebar and her presentation at the

hearing of July 9, 2020, did not rebut Brooks’s showing of an

entitlement to damages.

      Ms. Rosebar failed to articulate any reason why the court

ought not treat the damages as established by David Brooks’s

Declaration.    She contested at the hearing, but not in her

filings, whether she ever defamed Brooks, but her being in

default barred her from contesting that fact.             She had adequate

opportunity to obtain the services of an attorney in this

adversary proceeding and neglected to do so.            Instead, in


                                       4
Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                             Document Page 5 of 7


opposing Brooks’s declaration, she had her incarcerated husband

prepare the opposition that she filed.

      The damages sought by Brooks for financial losses will

largely be awarded.     Brooks seeks slightly more than $286,000 in

damages for loss of income, and his Declaration sets forth a

sound basis for that amount of damages.           His estimate of lost

income for each year from 2014 through 2021 for his security

camera sales is based on reasonable assumptions and historical

annual sales increases.        He then values that yearly lost income

for each year as of January 1, 2014, based on a net present

value.   I tally the aggregate of those net present values of lost

income for the years 2014 through 2021 to be $165,680 as of

January 1, 2014.     Finally, Brooks reasonably projects what the

business could have sold for at the end of 2021 based on

projected revenues of $53,216 for 2021 multiplied by the standard

price of 3.5 times annual revenue, to yield a sale value of

$186,256.   He calculates the net present value of the $186,256 to

be $136,095 as of January 1, 2014.          Brooks has reduced the amount

sought by $15,767, the net present value as of January 1, 2014,

of profits he actually realized in the period of 2014 to 2015.

The financial loss suffered thus totals $286,008 (the result of

$165,680 + $136,095 - $15,767) as of January 1, 2014, based on




                                       5
Case 20-10011-SMT   Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                             Document Page 6 of 7


net present values.1     Brooks seeks prejudgment interest from

January 1, 2014.     The court has discretion under D.C. Code § 15-

109 to award prejudgment interest to make Brooks whole for lost

profits.   See Fed. Mktg. Co. v. Virginia Impression Prods. Co.,

823 A.2d 513, 532 (D.C. 2003), citing District of Columbia v.

Pierce Assocs., Inc., 527 A.2d 306, 311 (D.C. 1987).              It is

appropriate to award such interest at the statutory rate of 6%

per annum on the financial losses standing at $286,008 as of

January 1, 2014.     I calculate that 6.80327869 years have passed

since January 1, 2014.       At 6% per annum, the $286,008 in

financial damages should be increased by $116,747.55 as of today

(the result of .06 x 6.80328 x $286,008).            Accordingly, the total

owed for financial losses and prejudgment interest thereon is

$402,755.55.

      Brooks seeks $250,000 in damages for injury to reputation

and related mental anguish.        I agree that it is appropriate to

make such an award, but in my discretion I find that $200,000 is

the appropriate amount to award.           Having observed Brooks in many

hearings it is apparent that Ms. Rosebar’s conduct, which damaged

Rosebar’s reputation, has subjected him to mental anguish.

However, $200,000 is an adequate measure of the damages to

Brooks’s reputation and the mental anguish he has suffered.



      1
        There was a slight error in Brooks’s totaling of the
amounts at issue. He came up with $286,209 as the total.

                                       6
Case 20-10011-SMT                                                                                     Doc 26   Filed 10/20/20 Entered 10/20/20 16:44:37   Desc Main
                                                                                                               Document Page 7 of 7


                              Finally, Brooks seeks punitive damages of at least $50,000.

Ms. Rosebar’s conduct was willful and malicious, and warrants an

award of $50,000 in punitive damages, which is less than 11% of

the other damages suffered of $486,008.                                                                                             However, I will not

award prejudgment interest on the claim for punitive damages or

on the award for the award for injury to reputation and related

mental anguish.

                              A judgment follows.

                                                                                                                                   [Signed and dated above.]

Copies to: David Brooks; Erin Michelle Rosebar, recipients of e-
notifications of orders.




R:\Common\TeelSM\KLP\Brooks v Erin Rosebar\Brooks v Erin Rosebar - Decision to Award Damages.v3.wpd
                                                                                                                         7
